D11111dETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 10/27/2021 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (U.S PreGrant Publication No. 2004/0105112 A1, cited in an IDS filed on 10/27/2021, hereinafter ‘Ishihara’) in view of Nario et al. (U.S PreGrant Publication No. 2013/0151996 A1, hereinafter ‘Nario’).

With respect to claim 1, Ishihara teaches a computing apparatus (e.g., a client, Fig. 5) comprising: a communication interface (e.g., a communication module, Fig. 6) connected via a network with a plurality of image forming apparatuses (e.g., connected via a network with several printers, ¶0039); 
a memory (e.g., a memory, ¶0062, ¶0086); and a processor (e.g., processing means, ¶0046 - ¶0055) to execute instructions of a program loaded in the memory to: 
receive, from a server, default configuration information of a target application whose configuration is to be modified among a plurality of applications (e.g., in response to a request, at least a configuration data of an application is received from a server 1, Abstract, ¶0011 - ¶0013, ¶0044, Fig. 5); and provide an interface for modifying the configuration of the target application based on the default configuration information (e.g., based on the configuration data, items or settings can be reflected on a printer driver, ¶0049, ¶0081, ¶0086); but fails to teach:  
apply first configuration information modified through the interface to the target application of a first image forming apparatus in which the target application is to be configured among the plurality of image forming apparatuses.  
However, in the same field of configuration information and exchanging information between client and server, Nario teaches: apply first configuration information modified through the interface to the target application of a first apparatus in which the target application is to be configured among the plurality of apparatuses (e.g., when a user interface is provided (displayed), said user interface includes elements, contents or items to be modified (applied), ¶0032 - ¶0036, Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computing apparatus of Ishihara as taught by Nario since Nario suggested in ¶0032 - ¶0036 & ¶0056 that such modification would enables an application to be easily and quickly customized/edited for each of a large number of different users or clients in order to reduce the need for extensive device or application to be resident within the application.

With respect to claim 2, Ishihara in view of Nario teaches the computing apparatus of claim 1, wherein the processor is further to receive second configuration information of the target application from a second image forming apparatus among the plurality of image forming apparatuses, and wherein the interface is provided based on the default configuration information and the second configuration information (e.g., said processor is further to receive second configuration information of the target application from a second printer among the plurality of printers, and wherein the interface is provided based on the default configuration information and the second configuration information, ¶0086 - ¶0087, Fig. 12).

With respect to claim 3, Ishihara in view of Nario teaches the computing apparatus of claim 2, wherein, when a first version of the target application corresponding to the default configuration information is different from a second version of the target application installed in the second image forming apparatus, the interface provides no configuration item that is not supported by the second version among a plurality of configuration items of the default configuration information (e.g., when a first version of the target application corresponding to the default configuration information is different from a second version of the target application installed in the second image forming apparatus, the interface provides no configuration item that is not supported by the second version among a plurality of configuration items of the default configuration information, ¶0026, Fig. 10).

With respect to claim 4, Ishihara in view of Nario teaches the computing apparatus of claim 2, wherein, when a first version of the target application corresponding to the default configuration information is different from a second version of the target application installed in the second image forming apparatus, and a plurality of configuration items comprising a first configuration item that is supported by the second version and a second configuration item that is not supported by the second version is provided, the interface provides a default configuration value of the first configuration item based on the second configuration information and a default configuration value of the second configuration item based on the default configuration information (e.g., when a first version of the target application corresponding to the default configuration information is different from a second version of the target application installed in the second printer, and a plurality of configuration items comprising a first configuration item that is supported by the second version and a second configuration item that is not supported by the second version is provided, the interface provides a default configuration value of the first configuration item based on the second configuration information and a default configuration value of the second configuration item based on the default configuration information, ¶0075 ¶0080).

With respect to claim 5, Ishihara in view of Nario teaches the computing apparatus of claim 1, wherein the interface provides a configuration item that is supported by a predetermined version of the target application among a plurality of configuration items of the default configuration information, together with information indicating the predetermined version (e.g., the interface provides a configuration item that is supported by a predetermined version of the target application among a plurality of configuration items of the default configuration information, together with information indicating the predetermined version, Fig.12, ¶0044).

With respect to claim 6, Ishihara in view of Nario teaches the computing apparatus of claim 1, wherein the first configuration information comprises a plurality of configuration information, and wherein configuration information that is suitable for a status of the first image forming apparatus among the plurality of configuration information is applied to the first image forming apparatus (e.g., the first configuration information comprises a plurality of configuration information, and wherein configuration information that is suitable for a status of the first image forming apparatus among the plurality of configuration information is applied to the first image forming apparatus, ¶0044,Figs.8 & 12).

With respect to claim 7, Ishihara in view of Nario teaches the computing apparatus of claim 1, wherein the server stores the plurality of applications and a file comprising default configuration information of each of the plurality of applications (e.g., the server stores the plurality of applications and a file comprising default configuration information of each of the plurality of applications, ¶0014, ¶0026, abstract).

With respect to claim 8, it's rejected for the similar reasons as those described in connection with claim 1, where created tasks corresponds to the option setting for a printer driver and function enabled (e.g. refer to ¶0006 - ¶0009, ¶0049 and ¶0086).

With respect to claim 9, Ishihara in view of Nario teaches the computing apparatus of claim 8, wherein the task set further comprises a condition, and wherein the first image forming apparatus comprises an image forming apparatus satisfying the condition among the plurality of image forming apparatuses (e.g. the task set further comprises a condition, and wherein the first printer is a printer satisfying the condition among the plurality of printers, ¶0081 - ¶0083).

With respect to claim 10, Ishihara in view of Nario teaches the computing apparatus of claim 8, wherein the first image forming apparatus comprises an image forming apparatus that registers with the computing apparatus among the plurality of image forming apparatuses (e.g.,  the first printer comprises a printer that registers with the client among the plurality of printers, Fig.4 & Fig. 12, ¶0082).

With respect to claim 11, Ishihara in view of Nario teaches the computing apparatus of claim 10, wherein the first task comprises a task of installing the application, and wherein the task set further comprises a third task of configuring the application (e.g., the first task comprises a task of installing the application, wherein the task set further comprises a third tasks of configuring the application, ¶0049 - ¶0051).

With respect to claim 12, Ishihara in view of Nario teaches the computing apparatus of claim 8, wherein the processor is further to: receive status information of a second image forming apparatus among the plurality of image forming apparatuses from the second image forming apparatus; and create the task set based on the status information (e.g., the processor is further to receive status information of a second printer among the plurality of printers from the second printer; and create the task set based on the status information, ¶0044).

With respect to claim 13, Ishihara in view of Nario teaches the computing apparatus of claim 8, wherein the processor is further to: receive status information of the first image forming apparatus from the first image forming apparatus; and create the task set based on the status information, wherein the first task comprises a task of deleting the application, wherein the second task comprises a task of disabling the function, and wherein the task set further comprises a task of deregistering the first image forming apparatus (e.g., the processor is further to: receive status information of the first image forming apparatus from the first image forming apparatus; and create the task set based on the status information, wherein the first task comprises a task of deleting the application, wherein the second task comprises a task of disabling the function, and wherein the task set further comprises a task of deregistering the first image forming apparatus, ¶0049-¶0051, claims 1-3).

With respect to claim 14, arguments analogous to claim 1 are applicable. The use of a non-transitory computer readable medium executed by at least a computer (CPU) as described in claim 14 is explicitly taught by claim 20 of Ishihara.


With respect to claim 15, Ishihara in view of Nario teaches the non-transitory computer readable medium of claim 14, further comprising: instructions to create a first task of installing the target application; instructions to create a second task of configuring the target application based on the modified configuration information; and instructions to create a task set comprising the first task and the second task, wherein the configuring of the target application comprises applying the task set to the target image forming apparatus (e.g., further discloses features of instructions to create a first task of installing the target application; instructions to create a second task of configuring the target application based on the modified configuration information; and instructions to create a task set comprising the first ask and the second task, where in the configuring of the target application comprises applying the task set to the target image forming apparatus, ¶0044, ¶0049, ¶0086).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Tukol et al. (U.S PG Publication No. 2012/0198217 A1)1

1This reference teaches an apparatus retrieving  configuration file in order to be displayed (user interface provided) and then edited by a user. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674